DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                       GEORGE S. ELKINS, JR.,
                            Petitioner,

                                    v.

                           PHYLLIS ELKINS,
                             Respondent.

                             No. 4D18-625

                            [ July 18, 2018 ]

   Petition for writ of certiorari to the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Charles A. Schwab, Judge; L.T. Case
No. 562013DR002287.

  Robert V. Schwerer and James T. Walker of Hayskar, Walker, Schwerer,
Dundas & McCain, P.A., Fort Pierce, for petitioner.

   Robert L. Jennings of Jennings & Valancy, P.A., Stuart, for respondent.

PER CURIAM.

   The former husband in this post-dissolution proceeding seeks certiorari
review of an order requiring him to disclose extensive personal financial
information to the former wife. We grant the petition and quash the order.

   The parties divorced in 2014. In their marital settlement agreement,
they agreed to divide several rental properties they owned. The agreement
required each party to “use their best efforts to remove the other party
from [the] mortgage on any property they are receiving under this
agreement within six months of execution of this agreement.”

    In February 2017, the former wife moved to enforce the agreement,
alleging that the former husband had not removed her from the mortgage
on a property he received. The former wife sought extensive financial
discovery from the former husband, his business, and his girlfriend. The
former husband objected to the discovery and moved for a protective order.

   The former wife moved to compel discovery. She argued that the
agreement required the former husband to use all resources at his disposal
to eliminate her liability on the property by satisfying the mortgage. She
asserted that the requested discovery is relevant to show that the former
husband had the means to pay off the mortgage but used his resources
for other purposes, including supporting his girlfriend and her children in
an “affluent lifestyle.”

   The former husband moved for an evidentiary hearing to determine the
meaning of the marital settlement agreement. He argued that the phrase
“best efforts” is inherently ambiguous and requires extrinsic evidence to
discern the parties’ intent. He suggested that the parties did not intend to
require him to devote all of his resources to paying off the mortgage if doing
so would be financially unreasonable.

    The trial court agreed with the former husband that the phrase “best
efforts” is ambiguous and granted an evidentiary hearing to determine the
parties’ intent. At the same time, however, the court denied the former
husband’s motion for a protective order and granted the former wife’s
motion to compel discovery. The former husband now seeks certiorari
review.

    Certiorari relief is warranted where the trial court has departed from
the essential requirements of the law, resulting in material harm that
cannot be remedied on appeal. See Williams v. Oken, 62 So. 3d 1129, 1132
(Fla. 2011). “[T]he disclosure of personal financial information may cause
irreparable harm to a person forced to disclose it, in a case in which the
information is not relevant.” Friedman v. Heart Inst. of Port St. Lucie, 863
So. 2d 189, 194 (Fla. 2003) (quoting Straub v. Matte, 805 So. 2d 99, 100
(Fla. 4th DCA 2002)).

    The former husband has shown that the trial court’s order in this case
departs from the essential requirements of the law because the requested
financial discovery has not yet been determined to be relevant to any issue
in the litigation. See Elsner v. E-Commerce Coffee Club, 126 So. 3d 1261,
1263 (Fla. 4th DCA 2013). Because the court found the marital settlement
agreement to be ambiguous, the order compelling discovery is premature.
The court must determine the meaning of the agreement before it can
decide if the discovery is relevant to whether the former husband met his
obligations. See Jilco, Inc. v. MRG of S. Fla., Inc., 162 So. 3d 108 (Fla. 4th
DCA 2014) (quashing an order compelling production of confidential
business information because the court had not yet determined the
validity of a settlement agreement or found the discovery relevant to any
remaining issues); see also Schlesinger v. Schlesinger, 186 So. 3d 618 (Fla.
3d DCA 2016) (quashing an order permitting discovery of bank records
because the court had not yet decided whether the opposing party could

                                      2
recover any payments).

   Accordingly, we grant the certiorari petition and quash the order
granting the former wife’s motion to compel discovery.

  Petition Granted.

GERBER, C.J., GROSS and TAYLOR, JJ., concur.

                          *        *           *

  Not final until disposition of timely filed motion for rehearing.




                                   3